Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

Claims 1-25 are Pending Claims
Claims 1-22 and 24-25 are Rejected under 102/103 Rejections.
Claim 23 is Objected Claim.

Remarks
Applicant’s arguments, filed (05/09/2022), with respect to pending claims 1-22 and 24-25 and have been fully considered ,and they are persuasive with respect 112 Rejection.  Under new search and considerations the Rejection 102/103 still applied to the claims 1-22 and 23-25 rejections.

 However, a new ground/s of rejection is made in view of newly found prior art Haddad et.al., (US Pub.20120143804),  Haddad et.al., (US Pat.8880448) and Merchant et.al., (US Pub.20080021763). See below rejection for full detail.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 10, 11, 13, 18-19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sobel at. al., (US Pub.20160216244), hereinafter Sobel. 

           Regarding Claim 1, Sobel disclose a method of assessing odors, comprising:
    providing an electronic nose that extracts measurements from odors (Abstract, where sampling odor sources and detecting primary odorants, then for each odor source, storing each of the sampled odor sources), from which measurements (Abstract, the method may be used in electronic noses and like equipment) at least n chemical descriptors are extractable where n is greater than unity (Abstract, where sampled odor sources in respective primary vectors of odor descriptors that describe the primary odorants);
    applying said electronic nose to an odor (Claim 9, where electronic nose device for detecting and comparing odors, comprising: a sampling unit configured to sample odor sources and detect primary odorants therein);
extracting odor information of said odor using said electronic nose (para [0088], where inventors extract the most relevant chemical descriptors for predicting perceptual similarity using the angle distance model);
    plotting said extracted odor information (Figures 4A and 4B) to a first location on an n-dimensional sample space, each dimension being related to a respective one of said n chemical descriptors (Figures 5A and 5B, (Figures 1 # 16 and 18, para [0066], and [0067], where two odors to be compared are initially sampled 10, 12, and primary odorants are identified or detected 14. A closed set of odor descriptors characterizes each primary odorant, and thus each primary odorant can be vectorized 16 in terms of the set of primary odorant. Vectors are then built 18 describing the overall odor. The vectors may need to be normalized 20 if different odors have different numbers of primary odorants); and
     outputting an assessment based on said first location, said outputting an assessment comprising outputting details of one or more odor-carrying chemicals having regions on or close to said first location (para [0067] and [0068], where vectors may need to be normalized 20 if different odors have different numbers of primary odorants, the normalizing vector corresponds to the location; order to compare two odors, the source vectors are compared 22 by determining the angle between the vectors. As the source vectors are of the same dimension, the dot product is a fully defined operation between the normalized vectors. Using the dot product, an angle is determined between the source vectors, which can be output as a difference between the odors).

           Regarding Claim 2, Sobel disclose the method of claim 1, but does not disclose comprising selecting said n chemical descriptors from m chemical descriptors available from said electronic nose, where m is greater than n (Para [0087] and [0088] where model optimization: Selecting chemical descriptors through simulation The inventors extract the most relevant chemical descriptors for predicting perceptual similarity using the angle distance model. In order to do so, they compare the quality of predictions based on different combinations of descriptors. However, because the data includes 1483 different descriptors, it is impossible to compare all possible selections of descriptors in order to pick the best performing selection (2'4°° possibilities). With this in mind, we first set out to model the total number of descriptors our model may rely on. Step 1: Selecting the number of descriptors The first step in the optimizing method is to decide on the number of features (descriptors) to look for. To do this we use a random half of Dataset #2 as a training-set (47 comparisons) and run a simulation. Reference is now made to Figs. 7 A and 7B, which are graphs illustrating optimizing the angle distance model).

           Regarding Claim 10, Sobel disclose the method of claim 1, said sample space having a plurality of regions, the method comprising:
     associating respective regions of said sample space with corresponding odor carrying chemicals, and said outputting an assessment comprises outputting details of one or more odor-carrying chemicals having regions on or close to said first location (para [0067] and [0068], where vectors may need to be normalized 20 if different odors have different numbers of primary odorants, the normalizing vector corresponds to the location; order to compare two odors, the source vectors are compared 22 by determining the angle between the vectors. As the source vectors are of the same dimension, the dot product is a fully defined operation between the normalized vectors. Using the dot product, an angle is determined between the source vectors, which can be output as a difference between the odors).

          Regarding Claim 11, Sobel disclose the method of claim 10, comprising synthesizing said odor using said odor- carrying chemicals defined in said details (para [0077], where  synthesizing a singular odor percept rather than analytically extracting individual odorant features from the odor-mixture, [0085], where measure all pairwise Euclidean physicochemical distances between all individual mixture components, and then average them... pairwise Euclidean distance over all the descriptors of all mono-molecular components comprising any two mixtures is a poor predictor of perceptual similarity between the two mixtures). 

          Regarding Claim 13, Sobel disclose the method of claim 1, comprising building an n- dimensional perception space ([para 0083], where define the distance between them as the angle between these two vectors within a physicochemical space of n dimensions). 

          Regarding Claim 18, Sobel disclose a digital electronic nose comprising:
     an n-dimensional digitized perception space (Since Sobel disclose computational model executed with a computer it is digitized), the space digitized as just noticeable distances, said just noticeable distances being an average of minimum discernable distances over a group of users (Fig. 5A, para [0083], where distance between X and Y can be calculated (A) The mean of all pairwise distances between all the components of X and Y. (B) Alternatively, one can represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space on n dimensions) and wherein n is at least five (Fig. 7A, para [0091], where RMSE for varying numbers of descriptors, that is features. Plotted in grey are the standard error values for each number of features. The 20 descriptors at least n equal five);
      an input for an odor to be measured (Page 25, lines 24-30, where to get measure of the distance between two mixtures... pairwise Euclidean distance between the components in one mixture and the component in the other mixture are averaged, where the vectors are the physicochemical properties obtained for each component);

      a mapping unit  (para [0030], where one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor) connected to said input and to said n-dimensional digitized perception space, for mapping said input odor into a first location on said digitized n- dimensional perception space, said first location being expressible digitally in terms of said just noticeable distances (Figures 1 # 16 and 18, para [0066], and [0067], where two odors to be compared are initially sampled 10, 12, and primary odorants are identified or detected 14. A closed set of odor descriptors characterizes each primary odorant, and thus each primary odorant can be vectorized 16 in terms of the set of primary odorant. Vectors are then built 18 describing the overall odor. The vectors may need to be normalized 20 if different odors have different numbers of primary odorants, e.g., each vector comprise the distances and normalizing vectors corresponds to the different location in the space);
     an output for outputting a digitized measure of said input odor based on said first location (para [0067] and [0068], where vectors may need to be normalized 20 if different odors have different numbers of primary odorants, the normalizing vector corresponds to the location; the source vectors are of the same dimension, the dot product is a fully defined operation between the normalized vectors. Using the dot
product, an angle is determined between the source vectors, which can be output as a difference between the odors) expressed in terms of said just noticeable distances (para [0083], where one can represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space on n dimensions).

          Regarding Claim 19, Sobel disclose the digital electronic nose of claim 18, wherein said n-dimensional (para [0083], where represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space of n dimension) perception space is electronically stored (Abstract, where storing each of the sampled odor sources in respective primary vectors of odor descriptors that describe the primary odorants).

         Regarding Claim 21, Sobel disclose the digital electronic nose of claim 18, wherein respective just noticeable distances are angles on said n-dimensional perception space (para [0083], where distance between X and Y can be calculated as (A) The mean of all pairwise distances between all the components of X and Y. (B) Alternatively, one can represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space of n dimension).

        Regarding Claim 22, Sobel disclose the digital electronic nose of claim 21, wherein an angle between two odors on said n-dimensional digitized perception space is

    PNG
    media_image1.png
    62
    211
    media_image1.png
    Greyscale

where V is the dot product between vectors representing said two odors respectively and sent and are their Euclidean norms (para [0085] and [0086], where pairwise Euclidean distance over all the descriptors of all mono-molecular components comprising any two mixtures is a poor predictor of perceptual similarity between the two mixtures; define the distance between the vector of mixture U and the vector of mixture V, as the angle between the two vectors, given by:

    PNG
    media_image2.png
    61
    162
    media_image2.png
    Greyscale
).

          Regarding Claim 24, Sobel disclose a method of assessing odors, comprising: providing an electronic nose that extracts chemical characterizations from odors; applying said electronic nose to first and second odors (Fig. 1, # 10, sample 1st odor and sample 2™ odors (12)); extracting a chemical odor characterization of said first and second odors respectively using said electronic nose (para [0088], where to extract the most relevant chemical descriptors for predicting perceptual similarity using the angle distance model);
Sobel disclose finding a just noticeable distance between odors on said perception space, said just noticeable distance being an average of minimum discernable distances over a group of users;
odors in an n-dimensional space digitized according to said just noticeable distance, as recited in Claim 18;
Furthermore, Sobel disclose measuring a distance between respective chemical odor characterizations of said first and second odors (para [0085], where measure all pairwise Euclidean physicochemical distances between all individual mixture components, and then average them... pairwise Euclidean distance over all the descriptors of all mono-molecular components comprising any two mixtures is a poor predictor of perceptual similarity between the two mixtures); and
     outputting said distance as a measure of similarity between said first and second odors (Fig. 11, para [0117], where pairwise Euclidean distances increases, mixture are more similar to each other).

          Regarding Claim 25, Sobel disclose the method of claim 24, comprising digitizing (Since Sobel disclose computational model executed with a computer it is digitized) said distance in terms of just noticeable differences (para [0083], where one can represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space on n dimensions).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US Pub.20160216244) in view of Kolmakov (Pat.8443647).

Regarding Claim 3, Sobel disclose the method of claim 2, comprising selecting said n chemical descriptors (Fig.17, para [0058], where randomly selected sets of 21 descriptors).
Sobel does not disclose descriptors that build a sample space on which test odors identified to be similar cluster relatively close together and test odors identified to be different are relatively far apart.

Kolmakov disclose descriptors that build a sample space on which test odors identified to be similar cluster relatively close together and test odors identified to be different are relatively far apart (Fig. 6, where 2-proton const T, CO, grad R, circular the cluster relatively close together, and outside the circles (Ethanol grad T, 2-proparl grad T, Air grad T relatively far apart, Col. 9, 59-67, LDA (Linear Discriminant Analysis can be performed to interpret and characterize the detectable response data ... pattern recognition methods for characterizing ... principal component analysis, regression analysis, cluster analysis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the cluster test odors, as taught by Kolmakov in the Sobel reference in order to more accurately detect the odors data for the particular area/region.

  Regarding Claim 4, Sobel disclose a method of assessing odors, comprising:
  providing an electronic nose that extracts measurements from odors (Abstract, where sampling odor sources and detecting primary odorants, then for each odor source, storing each of the sampled odor sources), from which measurements (Abstract, the method may be used in electronic noses and like equipment) at least n chemical descriptors are extractable where n is greater than unity (Abstract, where sampled odor sources in respective primary vectors of odor descriptors that describe the primary odorants);
    applying said electronic nose to an odor (Claim 9, where electronic nose device for detecting and comparing odors, comprising: a sampling unit configured to sample odor sources and detect primary odorants therein);
    extracting odor information of said odor using said electronic nose (para [0088], where inventors extract the most relevant chemical descriptors for predicting perceptual similarity using the angle distance model);
    plotting said extracted odor information (Figures 4A and 4B) to a first location in an n-dimensional sample space, each dimension being related to a respective one of said n chemical descriptors, said sample space having a plurality of regions (Figures 5A and 5B, (Figures 1 # 16 and 18, para [0066], and [0067], where two odors to be compared are initially sampled 10, 12, and primary odorants are identified or detected 14. A closed set of odor descriptors characterizes each primary odorant, and thus each primary odorant can be vectorized 16 in terms of the set of primary odorant. Vectors are then built 18 describing the overall odor. The vectors may need to be normalized 20 if different odors have different numbers of primary odorants);
outputting an assessment based on said first location (para [0067],[0068], where vectors may need to be normalized 20 if different odors have different numbers of primary odorants, the normalizing vector corresponds to the location; order to compare two odors, the source vectors are compared 22 by determining the angle between the vectors. As the source vectors are of the same dimension, the dot product is a fully defined operation between the normalized vectors. Using the dot product, an angle is determined between the source vectors, which can be output as a difference between the odors).
   
Sobel does not disclose 
    selecting a predetermined number of most commonly occurring odor describing terms, wherein said predetermined number is at least 5,
     said sample space having a plurality of test samples plotted thereon, each sample being associated with at least one odor describing term, the method comprising finding a predetermined number of closest test samples to said first location or finding all test samples within a predetermined radius of said first location and said outputting an assessment comprises outputting an odor describing term associated with said test samples thus found.

Kolmakov does not explicitly disclose selecting a predetermined number of most commonly occurring odor describing terms, wherein said predetermined number is at least 5, but Kolmakov disclose selecting a predetermined number of most commonly occurring odor describing terms, wherein said predetermined number (Col. 10, lines 5-7, where N is the number of sensing elements in the multi-sensor and Col. 9, lines 14-31, where identify the target Fig. 4 and 5...identify the analyte as 2-propanol and correlated to the know response profile for 2-propanol to identify the analyte in the sample as 2- propanol).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide predetermined number occurring odor describing terms, as taught by Kolmakov into Sobel in order to more analyzed the specific components of the odors.
Additionally, since Kolmakov disclose the N is the number of sensing elements in the multi-sensor it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use the number N of sensing elements and any numbers comprising the N sensing elements,  since applicant have not disclose that number is at least 5  to solve any stated problem or is for any particular purposes and appears that invention would performed equally will with other numbers N than at least 5.
Also, Kolmakov disclose sample space having a plurality of test samples plotted thereon, each sample being associated with at least one odor describing term, the method comprising finding a predetermined number of closest test samples to said first location or finding all test samples within a predetermined radius of said first location and said outputting an assessment comprises outputting an odor describing term associated with said test samples thus found (Fig. 6, Col. 9, 59-67 through Col.10, lines 1-10, 20-21, LDA (Linear Discriminant Analysis) can be performed to interpret and characterize the detectable response data ... pattern recognition methods for characterizing ... principal component analysis, regression analysis, cluster analysis, linear discriminant analysis and combinations thereof can be used to create a profile from the detectable responses. The pattern recognitions methods...used to correlate the response profile to know response profiles to identify the target. LDA is based on presentation of the multi- sensor detectable responses as ensembles of point in N-dimensional space, where N in the number of sensing elements. The detectable responses are classified into classes and matched...as a search of the coordinate system, e.g., classes corresponds to the coordinate system /location and each class corresponds to the number of sensing elements).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a predetermined number of closest test samples to said first location, as taught by Kolmakov into Sobel in order to more accurately detect the odors data for the particular area/region.

     Regarding Claim 5, Sobel disclose the method of claim 1, but Sobel does not disclose said sample space having a plurality of regions, the method comprising associating respective regions of said sample space with corresponding odor describing terms, and said outputting an assessment comprises outputting an odor describing term associated with said first location.

Kolmakov disclose sample space having a plurality of regions, the method comprising associating respective regions of said sample space with corresponding odor describing terms (Col. 10, lines 3-10, where LDA is based on presentation of the multi-sensor detectable responses as ensembles of point in N-dimensional space, where N in the number of sensing elements (e.g., gas components, could be three). The detectable responses are classified into classes and matched...as a search of the coordinate system; specifically see Fig. 4 a), b) c) and more specifically see Fig. 5, Col. 9, lines 15-25, where identify the target... be exposed to a sample containing 2-propanol (multi- sensor responses to a particular analyte as 2-propanol), and said outputting an assessment comprises outputting an odor describing term associated with said first location (Col.11, lines 20-55, where a squared Mahalanobis distances of centers of classes is used as the criteria for class recognition e.g., different distances of centers corresponds to the different regions/class; in following matrices T, B, W... g is the number of classes (i .e. the number of test gases);
   n is the number of data points; k is the index of points; 1 indexes the classes; n1 is the number of points inside the class S1 ; 
   X, is the average coordinate value taken over all the data; and X/ is the average coordinate value taken over the data related to a single class. The coordinate system is searched to find the linear independent vectors u).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide regions are locations and outputting an odor describing term, as taught by Kolmakov into Sobel in order to more easily determine the odors data for the particular area/region.
      
 Regarding Claim 6, Sobel in view of Kolmakov disclose the method of claim 5, but Sobel does not disclose wherein said regions are locations in said sample space of test odors and wherein said terms are terms associated with said test odors.

Kolmakov disclose regions are locations in said sample space of test odors and wherein said terms are terms associated with said test odors (Fig. 6, Col. 10, lines 3-10, where LDA is based on presentation of the multi-sensor detectable responses as ensembles of point in N-dimensional space, where N in the number of sensing elements. The detectable responses are classified into classes and matched...as a search of the coordinate system; Col. 11, lines 20-55, where a squared Mahalanobis distances of centers of classes is used as the criteria for class recognition, e.g., different distances of centers corresponds to the different regions; in following matrices T,B,W... gis the number of classes (i .e. the number of test gases); n is the number of data points; k is the index of points; 1 indexes the classes; n1 is the number of points inside the class S1 ; X, is the average coordinate value taken over all the data; and X/
is the average coordinate value taken over the data related to a single class. The coordinate system is searched to find the linear independent vectors).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide regions are locations in said sample space and terms, as taught by Kolmakov into Sobel in order to more accurately detect the odors data for the particular area/region.

  Regarding Claim 7, Sobel in view of Kolmakov disclose the method of claim 4, but Sobel does not disclose comprising selecting a predetermined number of most commonly occurring odor describing terms.
Kolmakov does not explicitly disclose a predetermined number of most commonly occurring odor describing terms, but Kolmakov disclose a predetermined number of most commonly occurring odor describing terms(Col. 10, lines 5-7, where N is the number of sensing elements in the multi-sensor and Col. 9, lines 14-31, where identify the target Fig. 4 and 5...identify the analyte as 2-propanol and correlated to the know response profile for 2-propanol to identify the analyte in the sample as 2- propanol).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide predetermined number occurring odor describing terms, as taught by Kolmakov in the Sobel in order to more analyzed the specific components of the odors.

   Regarding Claim 8, Sobel in view of Kolmakov disclose the method of claim 7, but Sobel does not disclose  predetermined number is 5. 
Kolmakov disclose a predetermined number (Col. 10, lines 5-7, where N is the number of sensing elements in the multi-sensor and Col. 9, lines 14-31, where identify the target Fig. 4 and 5...identify the analyte as 2-propanol and correlated to the know response profile for 2-propanol to identify the analyte in the sample as 2- propanol).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide predetermined number occurring odor describing terms, as taught by Kolmakov in the Sobel in order to more analyzed the specific components of the odors.
Additionally, since  Kolmakov disclose the N is the number of sensing elements in the multi-sensor it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use the number  N of sensing elements and  any numbers comprising the N sensing elements, since applicant have not disclose that number is at least 5  to solve any stated problem  or is for any particular purposes and appears that invention would performed equally will with other numbers N than at least 5.
   Regarding Claim 12, Sobel disclose the method of claim 1, but does not disclose n is 18. 
 Kolmakov disclose number of sensing elements (Col. 10, lines 5-7, where N is the number of sensing elements in the multi-sensor and Col. 9, lines 14-31, where identify the target Fig. 4 and 5...identify the analyte as 2-propanol and correlated to the know response profile for 2-propanol to identify the analyte in the sample as 2- propanol).
Kolmakov does not explicitly disclose n is 18.
Since Kolmakov disclose the N is the number of sensing elements in the multi-sensor it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use the any numbers N of sensing elements,  since applicant have not disclose that number is 18  to solve any stated problem or is for any particular purposes and appears that invention would performed equally will with other numbers N is 18.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Sobel in view of Merchant et.al., (US Pub.20080021763), hereinafter Merchant.

   Regarding Claim 9, Sobel disclose the method of claim 1, said odor associated with said first location (Figures 5A and 5B, (Figures 1 # 16 and 18, para [0066], and [0067], where two odors to be compared are initially sampled 10, 12, and primary odorants are identified or detected 14. A closed set of odor descriptors characterizes each primary odorant, and thus each primary odorant can be vectorized 16 in terms of the set of primary odorant. Vectors are then built 18 describing the overall odor. The vectors may need to be normalized 20 if different odors have different numbers of primary odorants).
 
 Sobel does not disclose providing templates for odor-related discourse, and inserted said odor-describing term associated with said first location into one of said templates.
  Merchant disclose templates for odor-related discourse (para [0030], where interactive template in which initiator may furnish description of the odor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide templates with description of the odor, as taught by Merchant into Sobel odor associated said first location  information in order to faster analyze the observe the components of the odors.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel in view of Haddad et.al., (US Pat.8880448) hereinafter Haddad.

         Regarding Claim 14, Sobel disclose the method of claim 13, comprising finding a just noticeable distance between odors on said perception space, said just noticeable distance being an average of minimum discernable distances (Page 25, lines 24-30, where to get measure of the distance between two mixtures... pairwise Euclidean distance between the components in one mixture and the component in the other mixture are averaged, where the vectors are the physicochemical properties obtained for each component, e.g., Euclidean distance is minimizing the average of the squared distances between observed and estimated value).
Sobel does not disclose group of users.
Haddad disclose over a group of users (Fig. 3, shows results for training a neural network on a set of odors, e.g., the neural network comprises the group of users).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide group of user, as taught by Haddad into Sobel in order to more accurately detect the location of the gas leakage data for the particular area/region.

         Regarding Claim 15, Sobel disclose the method of claim 14.
Additionally, Sobel disclose digitizing said perception space by noticeable distances (Page 25, lines 24-30, where to get measure of the distance between two mixtures... pairwise Euclidean distance between the components in one mixture and the component in the other mixture are averaged, where the vectors are the physicochemical properties obtained for each component, e.g., Euclidean distance is noticeable distances).
Since Sobel disclose computational model executed with a computer it is digitized.
 
          Regarding Claim 16, Sobel disclose the method of claim 14, comprising using said digitizing (Since Sobel disclose computational model executed with a computer it is digitized) to provide a measurement of an input odor (Page 25, lines 24-30, where to get measure of the distance between two mixtures... pairwise Euclidean distance between the components in one mixture and the component in the other mixture are averaged, where the vectors are the physicochemical properties obtained for each component, e.g., Euclidean distance is noticeable distances).

          Regarding Claim 17, Sobel disclose the method of claim 14, comprising using said digitizing (Since Sobel disclose computational model executed with a computer it is digitized) to provide a comparison between different odors (Figures 1 # 16 and 18, para [0066], and [0067], where two odors to be compared are initially sampled 10, 12, and primary odorants are identified or detected 14. A closed set of odor descriptors characterizes each primary odorant, and thus each primary odorant can be vectorized 16 in terms of the set of primary odorant. Vectors are then built 18 describing the overall odor. The vectors may need to be normalized 20 if different odors have different numbers of primary odorants).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sobel in view of Haddad et.al.,  (US Pub.20120143804) hereinafter Haddad.
        Regarding Claim 20, Sobel disclose the digital electronic nose of claim 18, wherein said n-dimensional perception space comprises physicochemical descriptors applied to molecules along n axes of smell, wherein n is a plural integer. 
Sobel does not disclose physicochemical descriptors applied to molecules along n axes of smell, wherein n is a plural integer.

Haddad disclose physicochemical descriptors applied to molecules along n axes of smell (para [0102], where digital communication of smell. Individual smells are often composed of thousands of different molecules. In turn, the direction we point towards here is to decipher the odorant-score along main perceptual axes of smell. Once an odorant is characterized along several key axes, a dispensing machine may be able to generate a stimulus defined by the resultant axes-space).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide applied to molecules along n axes of smell, as taught by Haddad into Sobel odor associated said first location  information in order to faster analyze the observe the components of the odors.

Kolmakov disclose n is a plural integer (Col.10, lines 5-7, where N is the number of sensing elements in the multi-sensor). 
Since, Kolmakov disclose the N is the number of sensing elements in the multi-sensor it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use the N as a plural integer, since applicant have not disclose that n is a plural integer to solve any stated problem or is for any particular purposes and appears that invention would performed equally will with any numbers N of plurality integers.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest Prior Art does not disclose or render obvious:
      Claim 23, the digital electronic nose of claim 20, wherein said molecules in said perception space are weighted according to 

the Prior Art does not disclose or render obvious:

    PNG
    media_image3.png
    59
    201
    media_image3.png
    Greyscale

where x is a normalized intensity.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.Labreche (US Pat.7167815) disclose (Col. 14, lines 9-20, where the sample under test x corresponds to a particular reference product is preferably made by considering the size of the shortest distance between the point representing the sensory data Sx
and the sensor-data trajectories for each of the reference products. If it is found that the distance between the test sample sensor data and a trajectory);

3. Byron (US Pat.10416138) disclose (Col. 3, lines 29-32, where the computing system may identify, from the flavor signature delta, olfactory or aromatic compounds (also referred to herein as odor compounds) corresponding to odor characteristics). 4, “A Review of The science and Technology of Odor Measurement’ disclose on Page 19, where odor descriptor is assigned to an odor, the main odor descriptor categories can be rated in relative intensity on a 1 to 5, faint to strong, scale (O=not present). The odor testing descriptor data can then be plotted on a spider plot (radar plot) format with the distance along each axis representing the 0-5 scale for each of the categories... plot creates a pattern that can be readily compared to spider plots for other samples.

5. McGinley “Odor Basis’, Understanding and Using Odor Testing” disclose n- dimensional descriptor (Page 9, where odor testing data can then be plotted on three separate spider graphs with the distance along each length of the spider graph representing the 0 to 5 scale. Three spider graphs are shown in Figure 5. Specific odor descriptors are represented on a histogram, which presents the percentage of assessors that assigned specific descriptors to the odor sample. An example histogram is also shown in Figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862